Citation Nr: 0619954	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, found that new 
and material evidence had not been submitted as required to 
reopen a claim for service connection for a nervous 
condition.  

The veteran testified before a hearing officer at the RO in 
August 2004.  A transcript of that hearing is of record.  

In a January 2005 statement of the case (SOC), the RO found 
that new and material evidence had been submitted as required 
to reopen the claim for service connection, and proceeded to 
deny service connection for a psychiatric disorder on the 
merits.  

Where the claim in question has been finally rejected at the 
RO level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, while the RO has determined that new and 
material evidence has been submitted regarding the 
psychiatric disorder, the Board must make an independent 
determination as to that question.  

In June 2006 the Board granted a motion to advance this case 
on its docket.

The reopened claim of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The November 1977 rating decision which denied service 
connection for a nervous condition is final.  

2.  Evidence received since the November 1977 rating decision 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been associated with the claims 
file subsequent to the final November 1977 rating decision, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the veteran's claim, further assistance or notice 
(including that specified in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006)) is unnecessary to aid the 
veteran in substantiating his request to reopen.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for a 
nervous condition in a November 1977 rating decision.  This 
denial was based on there being no evidence of a nervous 
condition which was incurred in or aggravated by service.  
The veteran was informed of this decision by letter in 
December 1977.  

The veteran did not file a notice of disagreement within one 
year of the December 1977 notice of the November 1977 rating 
decision.  That determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the November 1977 rating decision, which 
the veteran did not appeal nor asked to be reconsidered, was 
the last final denial of the service connection claim.  Thus, 
the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since November 1977.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted after the November 1977 denial of the 
veteran's claim includes an October 2003 letter from the 
veteran's psychiatrist, in which he stated that the veteran 
had been receiving treatment at the VA Extended Care Center 
in St. Alban's New York since November 2001, prior to which 
he had been treated at the Brooklyn VA.  The psychiatrist 
stated that the veteran had been diagnosed with bipolar 
affective disorder and borderline personality disorder.  In 
his opinion this condition preexisted service, but was 
aggravated by such service.  

This medical opinion provides competent evidence that the 
veteran may have a current psychiatric disorder which was 
aggravated by active military service.  Although the 
psychiatrist later clarified in a July 2004 e-mail that his 
opinion was based solely on the account of the veteran and 
review of treatment notes from other VA psychiatrists, there 
is no indication that this information was incorrect or 
contradicted by other evidence of record.  The Board is not 
permitted to disregard such an opinion.  Kowolski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  The VA psychiatrist 
further stated in the July 2004 e-mail that he did not 
remember stating that the veteran's condition was aggravated 
by service, but that he meant to say that the condition might 
have been aggravated by service.  

Despite the July 2004 revision, the October 2003 letter from 
the VA psychiatrist still suggests the possibility of in-
service aggravation of the current psychiatric disability, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, this 
letter constitutes new and material evidence sufficient to 
reopen the claim.  38 C.F.R. § 3.156(a) (2001). 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

The record includes a March 2001 letter from the Social 
Security Administration (SSA) indicating that the veteran's 
claim for disability because of an emotional problem, 
depression, and a back problem was being denied on the basis 
that his condition was not severe enough to keep him from 
working.  The actual decision by the SSA, and the medical 
records on which that decision was based are not of record.  
These records are potentially pertinent to the claim of 
entitlement to service connection for a psychiatric disorder.  

VA is required to obtain the SSA records prior to deciding 
the veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Specifically, in an April 2001 statement in support of claim, 
the veteran stated that he had an examination for disability 
insurance which he would like to be used as evidence.  He 
submitted a VA Form 21-4142 (Authorization for Release of 
Information) for a January 2001 SSI disability examination.  
This examination is not of record, nor is there any 
documentation that VA has attempted to obtain a report of 
this examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a copy of the 
SSA decision issued in March 2001 and its 
supporting medical records, specifically 
the report of the veteran's January 2001 
SSI disability examination.  

2.  After ensuring that all development 
is complete, re-adjudicate the claim on 
appeal.  If it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


